United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 09-2661
                               ________________

Gerry Seaboldt,                          *
                                         *
            Appellant,                   *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Western District of Missouri.
Universal Underwriters Insurance         *
Company,                                 *           [UNPUBLISHED]
                                         *
            Appellee.                    *

                               ________________

                               Submitted: June 14, 2010
                                   Filed: July 19, 2010
                               ________________

Before MELLOY, HANSEN, and SMITH, Circuit Judges.
                        ________________

PER CURIAM.

      Gerry Seaboldt appeals from the district court's1 grant of summary judgment in
favor of Universal Underwriters Insurance Company (Universal) related to an
underinsured motorist insurance (UIM) claim he made against Universal. Having
carefully reviewed the record, we affirm.



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
       Gerry Seaboldt was driving a vehicle owned by his employer, Jeremy Franklin
Suzuki, when a vehicle driven by Denise Richardson swerved into Seaboldt's lane and
caused him to hit a tree. Seaboldt suffered extensive injuries, and the district court
ultimately determined that he suffered damages in the form of lost wages (past and
future), medical expenses, and pain and suffering totaling over $1,500,000. Seaboldt
settled with Richardson and her insurer for her policy limits of $50,000. Universal
insured the Jeremy Franklin Suzuki fleet of vehicles, including the one driven by
Seaboldt, and refused to pay Seaboldt under the applicable UIM provisions of its
policy.

       Seaboldt filed a declaratory judgment action against Universal, and both parties
filed motions for summary judgment. The Universal policy contained two different
UIM policy limits, one providing coverage up to $50,000 and one up to $500,000, and
the district court concluded that the lesser limit applied to Seaboldt. The district court
also concluded that the UIM coverage was not subject to setoff by the Richardson
payment or by any amounts Seaboldt would eventually recover from his workers'
compensation claim. The court held a second hearing on damages and awarded
Seaboldt the $50,000 policy limits under Universal's UIM policy.

       On appeal, Seaboldt argues that the Universal policy containing two UIM
provisions with different limits is ambiguous and that he should be entitled to the UIM
provision with the higher $500,000 limit. We review de novo the district court's
conclusion that the policy was not ambiguous. See Med. Protective Co. v. Bubenik,
594 F.3d 1047, 1051 (8th Cir. 2010) (standard of review). It is settled Missouri law
that insurance contracts are read as a whole in determining whether the policy contains
any ambiguities. See Rice v. Shelter Mut. Ins. Co., 301 S.W.3d 43, 47 (Mo. 2009).
"If an entire policy is analyzed in context and found to be unambiguous, i.e., its
language is plain, straightforward, and susceptible of only one meaning, the rules of
construction are inapplicable, and absent public policy to the contrary, the contract
will be enforced as written." Id. (internal marks omitted). Only if ambiguities

                                           -2-
exist—such as duplicity, indistinctness, or uncertainty as to a provision's
meaning—that leave the policy open to different constructions do Missouri courts
interpret a policy based on the way a lay person would understand it. Id.

       The policy at issue insures a number of related corporations, including
Seaboldt's employer Jeremy Franklin Suzuki, and individual members of the Franklin
family who own the corporations. Because of the large number of insureds, for each
type of coverage provided, the declarations page lists the coverage, the insureds, the
locations, the perils insured, and the limits.

        As noted by the district court, the policy lists UIM coverage twice, once
providing a policy limit of $50,000 per person and once providing a limit of $500,000.
The first UIM coverage for $50,000 per person is listed under the heading
"UNINSURED MOTORISTS (PART 530)." (Appellant's App. at 20.) It includes
Endorsement 0091, which has the effect of adding UIM insurance to Part 530, which
otherwise provides uninsured motorists (UM) coverage, by adding underinsured
vehicles to the definition of an "Uninsured Motor Vehicle." No other endorsements
are listed. The column for "insureds" is blank, and we agree with the district court that
to the extent this makes that coverage unclear, it should be read as applying to all
insureds, including Seaboldt.

       The second UIM coverage of $500,000 is listed under the heading
"UNINSURED MOTORISTS" with two subheadings: "INDIVIDUALS
DESIGNATED BELOW" and "COVERAGE PART 500 COVERED AUTOS." Like
the first UIM coverage, it includes Endorsement 0091, but it additionally includes
Endorsement 0344 Designated Individuals. That endorsement provides that "who is
an insured" is changed for any coverage containing this endorsement to be defined as
the individuals (and family members) designated on the declarations as subject to the
endorsement and any passenger in a covered auto driven by one of the designated
individuals. (Id. at 46.) In the "insureds" column of the declarations page, the policy

                                          -3-
states "see below" next to the UIM coverage providing a $500,000 limit. Directly
below the list of applicable endorsements are the names of six individuals from the
Franklin family. Based on both the "see below" statement in the insureds column and
the inclusion of Endorsement 0344, it is clear that the second UIM provision
containing the higher $500,000 limit applies only to the designated individuals, their
family members, and their passengers. Seaboldt does not qualify as an insured under
Endorsement 0344, as he is not a designated individual.

        The final piece of this policy puzzle involves application of the Missouri State
Amendatory Part, which provides a superceding definition of "who is an insured"
"when Underinsured Motorists coverage is shown in the declarations as applicable to
a coverage part." (Id. at 38.) However, by its own terms, the State Amendatory Part
replaces only Part 530, Endorsement 091, and Endorsement 203 with its broader
definition of who is an insured. It does not replace Endorsement 0344, which
provides a specific designation of insured individuals. We agree with the district court
that the State Amendatory Part does not make the policy ambiguous concerning who
is an insured for purposes of the $500,000 limits because it does not purport to replace
Endorsement 0344. Endorsement 0344 explicitly provides that it changes the policy
by replacing the "who is an insured" condition, so no reasonable person would believe
that the State Amendatory Part applied instead. Thus, there is no ambiguity
concerning which definition of who is an insured controls for purposes of the
$500,000 limit.

       We find further support for our conclusion that the $500,000 limit applies only
to the designated individuals from the rule that a contract is to be read to give effect
to all its provisions so as to avoid rendering any provision superfluous. See Mo.
Rental & Leasing, Inc. v. Walker, 14 S.W.3d 638, 641 (Mo. Ct. App. 2000) (rejecting
interpretation that would make other language completely superfluous). "We construe
each of the terms to avoid rendering the other terms meaningless, and we prefer a
'construction that attributes a reasonable meaning to all the provisions of the

                                          -4-
agreement . . . to one that leaves some of the provisions without function or sense.'"
Portell v. AmeriCold Logistics, LLC, 571 F.3d 822, 824 (8th Cir. 2009) (quoting
Dunn Indus. Group, Inc. v. City of Sugar Creek, 112 S.W.3d 421, 428 (Mo. 2003)
(alterations in original)); see also Rabius v. Brandon, 257 S.W.3d 641, 645-46 (Mo.
Ct. App. 2008)("[U]nless it cannot be avoided, language should not be interpreted to
nullify contractual provisions. It is preferable to attribute a reasonable meaning to each
clause and harmonize all provisions, rather than leave some provisions non-functional
. . . ." (internal citations and marks omitted)). If both UIM provisions covered the
same insureds, which would be the case under Seaboldt's interpretation, the provision
with the lower limit would never apply. We reject Seaboldt's strained interpretation
that would leave the lesser policy limit meaningless.

      The district court's judgment is affirmed.
                         ____________________________




                                           -5-